Citation Nr: 0215911	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-22 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for cause of death.


REPRESENTATION

Appellants represented by:	Shelia Winsett


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972; he died in June 1989.  The appellant is the veteran's 
daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the VA 
Regional Office (RO) in Montgomery, Alabama.  The appellant 
signed a power of attorney appointing S.W. as her agent with 
regard to this claim.


REMAND

The appellant's representative has requested a hearing at the 
RO on multiple occasions.  In light of the foregoing the case 
must be REMANDED to the RO to afford the veteran the 
opportunity to have a local hearing scheduled prior to any 
further action by the Board.

The appellant should be scheduled for a 
local hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



